Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 10 and 13 have been amended. (NOTE: Claims that have not been currently amended should be identified as “Previously Presented” and not “Previously Amended” See MPEP § 714)
Claims 14 and 16 have been cancelled.
Claims 23 and 24 have been added.
Claims 1 – 9 and 17 – 22 have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 – 13, 15, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite presenting profiles to a user; receiving selection of a profile; generating a service threshold based on the selected profile; generating bell curves that correspond to performance predictions; identifying a failure event; based on the selected threshold, bell curves, performance/operation information, and how parts compare against a threshold, indicate to a user that a part falls within the selected threshold.  The invention is directed towards the abstract idea of maintenance, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed 
The limitations of presenting profiles to a user; receiving selection of a profile; generating a service threshold based on the selected profile; generating bell curves that correspond to performance predictions; identifying a failure event; based on the selected threshold, bell curves, performance/operation information, and how parts compare against a threshold, indicate to a user that a part falls within the selected threshold, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer interface.  That is, other than reciting a generic computer interface and generic sensor types nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer interface and generic sensor types in the context of this claim encompasses a user looking at written information and mentally making a selection to allow the user to mentally perform a comparison based on their selection and observation in order to make a decision or determination based on the comparison.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium and generic sensor types, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
(See MPEP 2106.05(g)) while also reciting that the a generic computer interface and generic sensor types are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(g))) such that it amounts no more than mere instructions to apply the exception using a generic computer interface. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer interface to perform the steps of presenting profiles to a user; receiving selection of a profile; generating a service threshold based on the selected profile; generating bell curves that correspond to performance predictions; identifying a 
Additionally:
Claims 11, 12 are directed towards simply receiving information.
Claim 13 is directed towards describing an order of events.
Claims 16 and 23 are descriptive language that describes what the factors are intended to be, as well as describing information associated with a part, i.e. a score and how the score should be handled (i.e. comparison) and what describing what those components could be.
Claim 24 is directed towards utilizing generic technology to perform the insignificant activity of storing information.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for making the decision discussed above.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. (US PGPub 2008/0082345 A1) in view of Farnsworth et al. (US PGPub 2018/0045597 1) in further view of Feinberg (Gaussian parametric failure-rate model with application to quartz-crystal device aging).
In regards to claim 10, Greiner discloses a service protocol for identifying parts of a pressurized fluid cutting system to be serviced, comprising:
In regards to:
presenting a user, by a computer interface associated with the pressurized fluid cutting system, with one or more service profiles; 
receiving a user input of a selected service profile; 
generating a service threshold based on the selected service profile;
 (¶ 36 wherein a user is presented with an interface that allows the user to modify threshold levels that each correspond with one or more components.  The Examiner asserts that each servicing threshold that corresponds to each component is equivalent to each servicing profile that corresponds to each component as it is a description that provides servicing characteristics for each component that further allows for the determination and risk assessment for component failure by inputting information that can affect each component’s threshold value);
generating a plurality of [descriptions regarding performance, historical data, operation, failure risk analysis, and performance trend], wherein each of the plurality of [descriptions regarding performance, historical data, operation, failure risk analysis, and performance trend] corresponds to a performance prediction for one of a plurality of parts of the pressurized fluid cutting system (¶ 22, 26, 28, 33, 34, 36, 37, 39, 40, 41 wherein performance, historical, operation, predicted/estimated time of failure, and performance trend are generated for each component in order to determine when servicing should be performed on a component, when a component will likely fail, and/or the level of risk for a particular failure for a particular component);
[…];
identifying a failure event of a first part of the pressurized fluid cutting system (¶ 26, 39 wherein a failure event with a component can be identified based on corresponding threshold values; ¶ 23 discloses the use of sensors to monitor and gather operation data of a machine); 
In regards to:
in response to identifying a failure event, based upon the generated service threshold, the plurality of [descriptions regarding performance, historical data, operation, failure risk analysis, and performance trend], and the at least one sensor input […], designating one of a first set of parts of the pressurized fluid cutting system or a second set of parts of the pressurized fluid cutting system to be serviced; 
low risk service profile and the second set of parts to be serviced is associated with a high risk service profile, and 
wherein the first set of parts of the pressurized fluid cutting system is different than the second set of parts of the pressurized fluid cutting system; and 
indicating to the user the designated first or second set of parts of the pressurized fluid cutting system that fall within the generated service threshold 
(¶ 11, 22, 26, 31, 36, 39, 40 wherein the system monitors one or more different components and their corresponding threshold values in order to determine if one or more of the plurality of component exceed or will exceed their respective threshold value in order to determine if servicing is required; ¶ 22, 26, 28, 33, 34, 36, 37, 39, 40, 41 wherein performance, historical, operation, predicted/estimated time of failure, and performance trend are generated for each component in order to determine when servicing should be performed on a component, when a component will likely fail, and/or the level of risk, as well as level of criticality, for a particular failure for a particular component; ¶ 23, 26 discloses the use of sensors to monitor and gather operation data of a machine in order to determine when a threshold has been exceeded so that servicing/maintenance can be scheduled or performed).  
With regards to “for a pressurized fluid cutting system” and “associated with the cutting system,” the Examiner asserts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
Greiner discloses a system and method for determining when to service machinery.  Although Greiner discloses a plurality of different sensors configure to sense a particular parameter, Greiner fails to explicitly disclose all type of information that can be collected and analyzed in order to determine if servicing is needed.
To be more specific, Greiner fails to explicitly disclose:
receiving at least one sensor input from at least one of a plurality of operational cycles counters, wherein each of the plurality of operational cycles counters counts and records the operational cycles of a component of the pressurized fluid cutting system;
in response to identifying a failure event, based upon the generated service threshold, the plurality of bell curves, and the at least one sensor input received from the at least one of the plurality of operational cycles counters, designating one of a first set of parts of the pressurized fluid cutting system or a second set of parts of the pressurized fluid cutting system to be serviced; 
However, Farnsworth, which is also directed towards servicing of equipment, further teaches that other types of equipment that may need servicing are waterjet Farnsworth also teaches that a determination of whether such a machine requires servicing is through the use of sensors.  More specifically, Farnsworth teaches that it is old and well-known in the art to use a leak detector to monitor the presence of a leaking fluid and based on the observed leak determine that the waterjet cutting pressurization system requires servicing (¶ 26, 41, 46, 54, 65).  Farnsworth teaches, “flow rate is commonly measured by counting the number of drops from a weep hole over a given system cycle or time period.  For example, ‘1 drop per stroke’ can be a common threshold indicator that a system is ready for service.”  In other words, Farnsworth counts the number of leaks over a number of counted cycles, wherein if in 1 cycle there is a detected leak then servicing is needed, whereas, for example, 1 leak over more than 1 cycle is an indication that servicing is not needed.  As a result, Farnsworth teaches that multiple pieces of information is aggregated and analyzed and the aggregated analysis is what determines if servicing is needed.  Farnsworth teaches that circumstances arise where a single piece of data is insufficient to determine if servicing is needed and, accordingly, multiple pieces of different data types would need to be collected and analyzed, such as, the number of cycles and leaks need to be counted so that the combination of cycles and leaks can be used together in order to give a better picture and understanding of whether servicing is needed.  As was discussed above, 1 drop per stroke is the required threshold that indicates that servicing is needed, whereas 1 drop over more than 1 stroke does not meet the threshold requirement, more than 1 drop per stroke is also an indication that servicing is needed, and so forth.  Regardless of what the specific Farnsworth teaches that it is well-known in the art to count the number of cycles in order to determine if servicing is needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of counting the number of cycles when determining whether a particular type of machine, in this case, a waterjet cutting pressurization system, requires servicing, as taught by Farnsworth, for any of the recited operational data in order to monitor the performance of a corresponding component of interest, as disclosed by Greiner.  One of ordinary skill in the art would have found that the type of information or type of monitoring would be dependent on the environment or machine in question and would have found it obvious to use the best type of information for the particular machine and particular event that the user wants to monitor that would best indicate the machine’s performance in order to determine if servicing is needed.  In light of this, one of ordinary skill in the art would have found it obvious to take the both Greiner and Farnsworth are both directed towards the monitoring of machinery and their performance in order to identify an event that indicates that the machine requires servicing.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Greiner and Farnsworth discloses a system and method of tracking and predicting the likelihood of failure for a component based on a profile 
To be more specific, the combination of Greiner and Farnsworth fails to explicitly disclose:
generating a plurality of bell curves, wherein each of the plurality of bell curves corresponds to a performance prediction for one of a plurality of parts of the pressurized fluid cutting system
in response to identifying a failure event, based upon the generated service threshold, the plurality of bell curves, and the at least one sensor input received from the at least one of the plurality of operational cycles counters, designating one of a first set of parts of the pressurized fluid cutting system or a second set of parts of the pressurized fluid cutting system to be serviced.
However, Feinberg, which is also directed towards failure rate modeling, teaches that it is old and well-known in the art to model failure rates in the form of a bell curve, normal distribution, Guassian distribution, and the like.  Feinberg teaches that this type of modeling “can be applied to any device parameter that can be modelled by a normal distribution when the parameter time-dependence is known,” which the combination of Greiner and Farnsworth does disclose.  One of ordinary skill in the art would have found that the combination of Greiner and Farnsworth discloses all of the necessary information needed to generate a bell curve, but simply fails to disclose that this information can be represented as a bell curve, despite the fact that the combination of Greiner and Farnsworth utilizes and analyzes this information in much the same way that a bell curve would so that a practitioner of the invention can determine the likelihood of failure for a component.  However, Feinberg teaches that not only is it old and well-known in the art to convey this information as a bell curve, but that “a general parametric failure model is developed for a time-dependent Gaussian distribution and can be applied to any device parameter when the time-dependence of the parameters is known.”   As a result, one of ordinary skill in the art would have found it obvious to substitute a Gaussian distribution for the parameters used in the distribution that have been presented as a list (or the like) while still achieving the same predictable result of allowing a practitioner of the invention to be able to determine or predict failure of a component or device, but simply conveying the information in a more efficient manner and being able to more quickly make an assessment by visually looking at the curve rather than have to sift through and read a list of information.
(For support see: Summary & Conclusions; Page 565, Col. 2, 2nd full paragraph; Page 566 – 567; Page 569 Col. 1, 1st full paragraph)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of a Gaussian distribution to convey failure probability, as taught by Feinberg, for listing of information that convey failure probability (which is used for generating the Guassian distribution), as disclosed by the combination of Greiner and Farnsworth.  One of ordinary skill in Feinberg it would have been obvious and beneficial that this information can be conveyed as a Gaussian distribution as one of ordinary skill in the art would be able to determine or predict failure of a component or device, but simply conveying the information in a more efficient manner and being able to more quickly make an assessment by visually looking at the curve rather than have to sift through and read a list of information
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 11, the combination of Greiner, Farnsworth, and Feinberg discloses the service protocol of claim 10, wherein the step of identifying the failure event includes receiving a user input from a user identifying the failure event (¶ 34, 36 wherein input is received from a user that facilitates in the identification of a failure event).  
In regards to claim 12, the combination of Greiner, Farnsworth, and Feinberg discloses the service protocol of claim 10, wherein the step of receiving the at least one sensor input includes receiving the at least one sensor input from a drip detection sensor or a temperature sensor (¶ 23, 26 wherein input is received from a sensor in order to determine a failure event; Farnsworth – ¶ 26, 41, 46, 54, 65 wherein a drip detection sensor is disclosed).  
In regards to claim 13, the combination of Greiner, Farnsworth, and Feinberg discloses the service protocol of claim 10, wherein the step of receiving the user input of the selected service profile occurs after the step of identifying a failure event (¶ 34, 36 wherein a user can modify the threshold value at any point in time for future analysis, thereby establishing that the selection of a threshold value can occur either before or after a failure has been identified.  The system allows the user access to, at least, threshold information at any time, which assists with decision making for scheduling of maintenance (¶ 11, 50).  The Examiner asserts that each servicing threshold that corresponds to each component is equivalent to each servicing profile that corresponds to each component as it is a description that provides servicing characteristics for each component that further allows for the determination and risk assessment for component failure by inputting information that can affect each component’s threshold value.).  
In regards to claim 15, the combination of Greiner, Farnsworth, and Feinberg discloses the service protocol of claim 10, wherein the determination of which parts comprise a set of parts is based upon one or more factors including: 
predicted part life; 
measured operating conditions; 
part price; 
ease of part replacement; and 
opportunity for part replacement
(wherein factors can include predicted life (¶ 50), operating conditions (¶ 50), price (¶ 11, 50), and opportunity for part replacement (¶ 11))
In regards to claim 23, the combination of Greiner, Farnsworth, and Feinberg discloses the service protocol of claim 10, wherein the first set of parts to be serviced is provided from the group consisting of:
a check valve;
a low-pressure poppet;
a high-pressure cylinder;
a high-pressure seal back-up;
a hydraulic rod seal;
a seal housing O--ring;
a seal housing O-ring back-up;
a high--pressure hoop;
a high-pressure water seal;
a check valve O-ring;
a high-pressure poppet assembly;
a low-pressure poppet retainer; and
an indicator pin spring; or a plunger bearing.
First, as was discussed above, what the machinery and parts are supposed to be are merely directed towards non-functional descriptive subject matter that simply serve the purpose for describing the intended environment for which the method is intended to be performed in while failing to further limit or alter the steps and end result of the method.  However, as was discussed above, Farnsworth discloses that the a type of machine that needs servicing and needs to be monitored to determine when servicing is needed can be a pressurized waterjet cutting machine and that one of the many parts at least, sealing components (e.g., fluid seals, high pressure water seals, poppets, bearings, rod seals, high pressure or low pressure poppet valves, check valve bodies, check valves, fittings, adapters, cylinders, high-pressure cylinders, or other components) (¶ 26, 38, 40, 49).

______________________________________________________________________

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. (US PGPub 2008/0082345 A1) in view of Farnsworth et al. (US PGPub 2018/0045597 1) in view of Feinberg (Gaussian parametric failure-rate model with application to quartz-crystal device aging) in further view of Vandergon et al. (US PGPub 2015/0251331 A1).
In regards to claim 24, the combination of Greiner, Farnsworth, and Feinberg discloses a system and method for tracking the performance and operation of a waterjet in order to determine when servicing is needed.  Although the combination of Greiner, Farnsworth, and Feinberg discloses that operation data is stored and used for predicting failure, the combination of Greiner, Farnsworth, and Feinberg fails to explicitly disclose all types of storage mediums that can be used.
To be more specific, the combination of Greiner, Farnsworth, and Feinberg fails to explicitly disclose:
the service protocol of claim 10, further comprising storing hours of usage for each of the plurality of parts of the pressurized fluid cutting system on a corresponding RFID tag.
Vandergon, which is also directed towards tracking and determining failure of a waterjet, further teaches that it is old and well-known in the art to store operating hours of usage on a corresponding RFID tag.  Vandergon teaches that the inclusion of an RFID as a means of storing various types of data, such as, but not limited to, hours of usage, results in streamlining the pump component replacement process by fitting components with data storage devices, e.g., RFID, that contain information usable to determine a condition of replacement, as well as allowing for comparing the RFID information with tabulated information indicating the expected lives for specific replaceable components along relevant usage metrics (e.g., hours of usage).
(For support see: ¶ 5, 34, 44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an RFID as the medium for storing information about hours of usage of a component of a waterjet, as taught by Vandergon, in the device monitoring system and method for determining failure and servicing in the system and method of the combination of Greiner, Farnsworth, and Feinberg as this would result in streamlining the pump component replacement process by fitting components with data storage devices, e.g., RFID, that contain information usable to determine a condition of replacement, as well as allowing for comparing the RFID information with tabulated information indicating the expected lives for specific replaceable components along relevant usage metrics (e.g., hours of usage).
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained.  Whether taking individually or as an ordered combination, the Examiner asserts that the claimed invention is simply directed towards the generic application of generic technology to the abstract idea, as well as using generic technology to perform insignificant extra solution activities, as was discussed in the rejection.  The Examiner asserts that the claimed invention lacks the additional elements to render the claimed invention patent eligible since, as discussed above, the claimed invention recites generic technology at a high level of generality and “applying it” to the abstract idea.  In this case, the claimed invention recites a generic computer, interface, and sensor in order to allow a user to view and input information, be provided with collected information, in order to allow for the performance of the abstract idea of collecting and comparing information and, based on the results of the comparison, determine if servicing is needed, which is based on whether the collected information indicates that a threshold has been exceeded.  The amended language is insufficient to overcome the rejection because it amounts to describing how information can be conveyed, in this case, a bell/Gaussian curve/distribution, describing that the stored and selected information is stored in a particular arrangement, in this case, a profile, describing that more information is analyzed and compared in order to determine if servicing will be needed, as well as providing claims directed towards describing what the components are intended to be 
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Blount (US PGPub 2017/0315753 A1); Sathyanarayana (JP 20090479696 A); Powell (CN 108475361 A); Hansen (WO 2015134966 A1); Zhang (CN 103793752 A); Morris (Normal Distribution); Rezvanizaniani et al. (An Effective Predictive Maintenance Approach based on Historical Maintenance Data using a Probabilistic Risk Assessment: PHM14 Data Challenge) – which are directed towards determining failure of products and methods of how the data can be visualized or processed in order to determine or predict failure, e.g., bell/Gaussian/normal distribution/curves
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/18/2022